Title: From Alexander Hamilton to Samuel Eddins, 28 September 1799
From: Hamilton, Alexander
To: Eddins, Samuel


          
            Sir,
            N York Sepr. 28th. 1799
          
          I presume you have recd. before this, the letter of Major Hoops, and are on your march to the Delaware—Least however something should have detained you at Richmond I write to direct that you bring on with you the person of whom mention is made in your letter
          With consideration I am, Sr
        